COOK, Judge
(concurring in the result):
I agree with the principal opinion’s disposition of that part of the claim of error that deals with the laboratory report. As to the sufficiency of the evidence to establish the nature of the substance purchased from the accused, for the reasons set out in my separate opinion in United States v. Nault, 4 M.J. 318, 320 (C.M.A.1978), I am satisfied the chain-of-eustody form established the requisite connection to the laboratory report, which identified the substance as marihuana. I, therefore, join in the determination that the evidence of record supports the trial court’s findings of guilt, and in affirmance of the decision of the United States Army Court of Military Review.